DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations of “a fourth check valve” and “a fifth check valve” (claim 8) are unclear. The recitations render the claim indefinite because parent claim 1 has not previously disclosed a second and third valve. However, claim 7 previously discloses the second and third check valves, therefore, for examination purposes claim 8 is being considered as being dependent from claim 7. 
The recitation of “at least one sixth check valve” (claim 9, line 3) is unclear. The recitation renders the claim indefinite because parent claim 1 has not previously disclosed a second, third, fourth and neither a fifth valve. However, claim 8 which is claim 8.
The recitation of “a seventh check valve” (claim 11, line 5) is unclear. The recitation renders the claim indefinite because parent claim 7 has not previously disclosed a fourth and a fifth valve. However, claim 9 which is considered to be depending from claim 8, discloses the sixth valve, therefore, for examination purposes claim 11 is being considered as being dependent from claim 9.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2015/0362235) in view of Kubota (US 2013/0061622).
Regarding claim 1, Yamashita discloses a two-pipe enhanced-vapor-injection outdoor unit (refer to Fig. 5), comprising:
an outdoor heat exchanger (12) and a second port (refer to Fig. 5 below);
an enhanced-vapor-injection compressor (10) having a gas discharge port (refer to Fig. 5 below), a gas return port (refer to Fig. 5 below) and an injection port (4b);
a reversing assembly (11) comprising a first end connected with the gas discharge port (refer to Fig. 5 below), and a second end connected with the gas return port (refer to Fig. 5 below, wherein the second end is connected with the gas return port by means of the pipe including detection device 23; the refrigeration system as can be seen from Fig. 5, is comprised by connected pipes creating one loop in which the components of the system are all connected to each other);
a supercooler (13) comprising a main heat-exchange flow path and an auxiliary heat-exchange flow path (refer to Fig. 5 below) communicated with each other, the main heat-exchange flow path being connected with the second port (refer to Fig. 5 below), and the auxiliary heat-exchange flow path being connected with the injection port (refer to Fig. 5 below); and
a throttling assembly (14c) comprising a first end (see below) connected with an outlet of the main heat-exchange flow path, and a second end (see below) connected with an inlet of the outdoor heat exchanger (12).


    PNG
    media_image1.png
    518
    571
    media_image1.png
    Greyscale

While Yamashita discloses the main heat-exchange flow path connected to the second port, Yamashita fails to explicitly disclose a first check valve connecting the main heat-exchange flow path to the second port, and having a conduction direction from the second port to an inlet of the main heat- exchange flow path.
However, Kubota teaches a refrigerating and air-conditioning apparatus, comprising a first check valve (105a) connecting a main heat-exchange flow path (refer to Fig. 2 below) to a second port (line 106), and having a conduction direction from the second port to an inlet of the main heat-exchange flow path, in order to allow the 

    PNG
    media_image2.png
    325
    626
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Yamashita by providing a first check valve connecting the main heat-exchange flow path to the second port, and having a conduction direction from the second port to an inlet of the main heat- exchange flow path in view of the teachings of Kubota, in order to allow the refrigerant through the second port to flow only in a fixed direction.

Regarding claim 2, Yamashita as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yamashita as modified discloses wherein the two-pipe enhanced-vapor-injection outdoor unit further comprises a first port (refer to annotated Fig. 5 above), a third end of the reversing assembly (11) is switchably connected to the inlet of the outdoor heat exchanger (refer to Fig. 3, wherein a third end is switchably connected to an inlet of the outdoor heat exchanger 12), and a 

Regarding claim 3, Yamashita as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yamashita as modified discloses wherein an inlet of the main heat-exchange flow path is connected with the second port (refer to annotated Fig. 5 above), an inlet of the auxiliary heat-exchange flow path is connected with the outlet of the main heat-exchange flow path (by means of the pipe that contains valve 14a; as a reminder, the refrigeration system as can be seen from Fig. 5, is comprised by connected pipes creating one loop in which the components of the system are all connected to each other), and an outlet of the auxiliary heat-exchange flow path is connected with the injection port (by means of the accumulator 15 and compressor as can be seen from Fig. 5).

Regarding claim 4, Yamashita as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yamashita as modified discloses wherein an inlet of the main heat-exchange flow path and an inlet of the auxiliary heat-exchange flow path are both connected with the second port (by means of separator 18 as can be seen from Fig. 5), and an outlet of the auxiliary heat-exchange flow path is connected with the injection port (by means of the accumulator 15 and compressor as can be seen from Fig. 5).

Regarding claim 5, Yamashita as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yamashita as modified discloses wherein the two-pipe enhanced-vapor-injection outdoor unit comprises: a first solenoid valve (refer to solenoid valve 19b and par. 44, lines 1-5) arranged between the auxiliary heat-exchange flow path and the injection port (4b), and having a conduction direction from the auxiliary heat-exchange flow path to the injection port (refer to Fig. 5).

Regarding claim 6, Yamashita as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yamashita as modified discloses wherein the two-pipe enhanced-vapor-injection outdoor unit comprises: a first throttling device (14a) arranged in the auxiliary heat-exchange flow path, and located at an inlet of the auxiliary heat-exchange flow path (refer to annotated Fig. 5 above).

Regarding claim 7, Yamashita as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yamashita as modified discloses wherein the two-pipe enhanced-vapor-injection outdoor unit comprises:
a second check valve (105c as taught by Kubota) connecting the second port (refer to port 106 as taught by Kubota) with a fourth end of the reversing assembly (refer to Fig. 1 below by Kubota), and having a conduction direction from the second port to the fourth end of the reversing assembly (refer to Fig. 1 below by Kubota); and
a third check valve (105b as taught by Kubota) connecting a first port (107 as taught by Kubota) with the fourth end (refer to Fig. 2 below) of the reversing assembly, and having a conduction direction from the fourth end of the reversing assembly to the 


    PNG
    media_image3.png
    572
    717
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    253
    628
    media_image4.png
    Greyscale


Regarding claim 13, Yamashita as modified by Kubota discloses a two-pipe enhanced-vapor-injection multi-split system, comprising a two-pipe enhanced-vapor-injection outdoor unit according to claim 1 (refer to Fig. 5).

Regarding claims 14, 15 and 16, Yamashita as modified meets the claim limitations as disclosed above in the rejection of claims 2, 3 and 4. Further, Yamashita as modified discloses wherein the two-pipe enhanced-vapor-injection outdoor unit comprises: a first solenoid valve (refer to solenoid valve 19b and par. 44, lines 1-5) arranged between the auxiliary heat-exchange flow path and the injection port (4b), and having a conduction direction from the auxiliary heat-exchange flow path to the injection port (refer to Fig. 5).

Regarding claims 17, 18, 19 and 20, Yamashita as modified meets the claim limitations as disclosed above in the rejection of claims 2, 3, 4 and 5. Further, Yamashita as modified discloses wherein the two-pipe enhanced-vapor-injection .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2015/0362235), Kubota (US 2013/0061622), and further in view of Tamaki (US 2013/0019624).
Regarding claim 10, Yamashita as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Yamashita as modified discloses a second pipe (refer to the pipe where structures 21 and 22 are located as can be seen from Fig. 5) connecting the gas discharge port to a first port (refer to annotated Fig. 5 above as disclosed in the rejection of claim 1), but fails to explicitly disclose a second solenoid valve arranged in the second pipe, and having a conduction direction from the gas discharge port to the first port.
However, Tamaki teaches an air conditioning system (refer to Fig. 1), comprising a second solenoid valve (10) arranged in a pipe connecting a gas discharge port of a compressor (1) to a first port (12) and having a conduction direction from the gas discharge port to the first port (depending in the operation mode), in order to control the direction of the refrigerant in accordance with an operation mode (refer to par. 39, lines 9-10).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Yamashita by providing a second solenoid valve arranged in the second pipe, and having a conduction direction from the .

Allowable Subject Matter
Claims 8-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp.7-8, filed on 10/19/2021, with respect to claims 1-11 and 13-20 have been fully considered and are persuasive. The rejection of claims 1-11 and 13-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.
Under further consideration, the claim rejections under 35 U.S.C. 112(f) as set forth on pages 2-3 of the Office Action mailed on 08/16/2021, has been withdrawn by the Examiner. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ANA M VAZQUEZ/Examiner, Art Unit 3763